831 F.2d 297
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles TABLER, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 87-3576
United States Court of Appeals, Sixth Circuit.
October 6, 1987.
ORDER

1
Before KEITH, MILBURN and ALAN E. NORRIS; Circuit Judges.


2
The petitioner seeks review of a Benefits Review Board order denying his claim for black lung benefits.  The Director now moves to dismiss on grounds that the petitioner failed to file a timely notice of appeal from that order.  The petitioner has responded in opposition to the motion.


3
The Benefits Review Board's decision denying benefits was issued on March 17, 1987.  A petition for review was filed with this Court on June 22, 1987.


4
Under 33 U.S.C. Sec. 921(c), a petition for review of a Benefits Review Board order must be filed in the court of appeals within sixty (60) days following issuance of that order.  The time for filing the instant notice of appeal expired on May 18, 1987.  Because the notice was not filed within the statutory period, this Court lacks jurisdiction to review the Board's order.  Bolling v. Director, Office of Workers' Compensation Programs, 823 F.2d 165 (6th Cir. 1987).


5
Although the petitioner argues that we should exercise jurisdiction herein on equitable grounds because his counsel did not receive a copy of the Board's order within the statutory period, this Court may not enlarge the time for an appeal from a final decision of the Benefits Review Board.  Federal Rules of Appellate Procedure 15(a) and 26(b).  Therefore,


6
It is ORDERED that the motion to dismiss is granted.